DETAILED ACTION
This non-final office action is responsive to application 16/913,082 as filed 26 June 2020.
The instant application has a total of 12 claims pending in the application, all of which are ready for examination. Claims 1 and 12 are of independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 06/26/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Specification
The title of the invention is not descriptive. The title recites “Machine Learning System” which only generally relates to an extensively researched field of endeavor. A new title is required that is clearly indicative of the invention to which the claims are directed, see MPEP 606.01.
The specification introduction preceding Par. [0001] incorporates a foreign application. The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
Claims 1 - 12 are objected to for the following reason: contingent limitations are recited by the independent claims as “when the calculated accuracy is higher than”. The use of “when” denotes a contingency which may not be further limiting because the subsequent condition may not apply. In other words, a condition may be “not when” or “else if” by way of example, see MPEP 2111.04. Similarly, claims 2-3, 6 and 9 also stipulate conditions introduce by the use of “when”. For example, claim 2 “when the calculated accuracy is lower than” and similarly again in dependent claims 3, 6 and 9 which are objected to for the same reason. Accordingly, claims 1-12 are objected to. Dependent claims 2-11 are objected based on the same rationale as set forth in claim 1, in addition to their own ground of objection stated above, if any. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 12 recite the limitation “higher than the required accuracy” which is relative language that renders the claim indefinite. The term “required accuracy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. From Fig 17 of the instant application it can be seen that there are different required accuracies (e.g., 0.95 or alternatively 0.97), this is described by the instant PG Pub [0103]. Accordingly, if the required accuracy is a moving target then the meaning of “higher than” is not clearly defined thus the metes and bounds of the claim are not ascertainable. Similarly, claim 2 discloses “lower than the required accuracy” which again raises the same issue as already noted. 
Dependent claims fail to cure the deficiency. Accordingly, claims 1 - 12 are rejected as being indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the eligibility guidance under MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within, or may be amended to fall within, one of the four statutory categories: claims 1-11 are system/machine and claim 12 is a method/process. Under eligibility analysis Step 1, if the claims may be amended to fall within one of the four statutory categories then eligibility analysis should proceed.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea as specifically reciting “Mathematical Calculations”, but for the recitation of generic computer elements. In particular, the claims recite: 
Claim 1: 
“executes calculation processing by using input data to the machine learning system and the weight value held in the memory to thereby update the internal state held in memory” (Mathematical Calculation)
“calculates an accuracy of the internal state from a result of the calculation processing” (Mathematical Calculation)
“when the calculated accuracy is higher that the required accuracy, calculates an evaluation value by using the input data input to the machine learning system, the weight value held in the memory, and the updated internal state held in the memory” (Mathematical Calculation)
Claim 12: 
“causing the operating section to execute calculation processing by using input data input to the machine learning system and the weight value held in the memory to thereby update the internal state held in the memory” (Mathematical Calculation)
“causing the operating section to calculate an accuracy of the internal state from a result of the calculation processing” (Mathematical Calculation)
“causing the operating section to calculate an evaluation value by using the input data input to the machine learning system, the weight value held in the memory, and the updated internal state held in the memory when the calculated accuracy is higher than the required accuracy” (Mathematical Calculation)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated by the judicial exception because the additional elements are as follows: 
Limitations are performed by a machine learning system with section “including a memory”, the operating section includes a memory that holds (stores) data for calculating which comprises accuracy, state and weight. The additional element amounts to an insignificant extra-solution activity such as mere data gathering, see MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept or meaningfully limit the abstract idea so as to integrate the judicial exception into a practical application.
Limitations further recite “transmits the evaluation value to the learning section”. This additional element amounts to an insignificant extra-solution activity such as mere data gathering, see MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept or meaningfully limit the abstract idea so as to integrate the judicial exception into a practical application.
Limitations further recite “wherein the learning section updates the weight value held in the memory by using the evaluation value and notifies the number of times of updating the weight value to the operating section”. This additional elements amounts to insignificant extra-solution activity, see MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept or meaningfully limit the abstract idea so as to integrate the judicial exception into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application. Claim 12 recites commensurate language as already addressed above for claim 1, the analysis applies equally.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not recite additional elements which amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are considered with respect to MPEP 2106.05 as follows: 
Limitations are performed by a machine learning system with sections “including a memory”, the operating section includes a memory that holds (stores) data for calculating which comprises accuracy, state and weight. The additional element amounts to an insignificant extra-solution activity. Said activity is a well-understood, routine and conventional (WURC) computer function as is set forth per MPEP 2106.05(d)(II) “The courts have recognized the following computer functions as well-understood, routine and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory”.
Limitations further recite “transmits the evaluation value to the learning section”. This additional element amounts to an insignificant extra-solution activity such as mere data gathering. Said activity is a well-understood, routine and conventional (WURC) computer function as is set forth per MPEP 2106.05(d)(II) “The courts have recognized the following computer functions as well-understood, routine and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network”.
Limitations further recite “wherein the learning section updates the weight value held in the memory by using the evaluation value and notifies the number of times of updating the weight value to the operating section”. This additional elements amounts to insignificant extra-solution activity. Said activity is a well-understood, routine and conventional (WURC) computer function, Berkheimer evidence supports per Konopka US PGP No 20030036903A1 at [0022] “updating or retraining is known to those of ordinary skill in the art” circa 2001 ~2 decades prior to the effective filing date of the instant application, describes retraining which is updating weights as known long before the application. This provides additional support considering WURC activities such as transmitting (notifying the updating to operating section) per MPEP 2106.05(d)(II) “The courts have recognized the following computer functions as well-understood, routine and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… transmitting data over a network… ii”.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements is implemented by any particular transformation for the suggested accuracy calculation to achieve unexpected results such as might be evidenced by benchmarking on reproducible datasets achieved by other than manual hyperparameter tuning. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under 35 U.S.C. 101. This rejection applies equally to independent claim 12, which recites a method, as well as to dependent claims 2-11. Dependent claims when analyzed as a whole are held to patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception. The claims are not patent eligible.
Dependent claim 2 recites “repeat the calculation” as updating state subject to accuracy when it is lower than required. The limitation is considered part of the abstract idea of mathematical calculation under step 2A prong 1. This includes accuracy being lower than required accuracy as may be exemplified by mathematical operands (e.g., ‘ > ’ and/or ‘ < ’) or simply thresholding. As the claim states, calculation is repetitive see MPEP 2106.05(d). There are no further additional elements therefore the limitation does not integrate the judicial exception into a practical application under step 2A prong 2 or amount to significantly more under step 2B.
Dependent claim 3 recites “the calculated accuracy corresponds to a difference value” between states being repeatedly executed for updating. This limitation is considered part of the abstract idea, mathematical calculations under step 2A prong 1. The calculation further describes a difference, i.e. subtractive difference/distance is a mathematical relationship. The described states amount to the type of data manipulated and there are no further additional elements. Accordingly, the limitation does not integrate the judicial exception into a practical application under step 2A prong 2 or amount to significantly more under step 2B.
Dependent claim 4 recites “required accuracy is set to the memory from outside of the machine learning system”. The limitation is considered under step 2A prong 1 such that the additional element of memory amounts to an insignificant extra-solution activity, see MPEP 2106.05(g). As such, the limitation does not integrate the judicial exception into a practical application or amount to significantly more per step 2B. 
Dependent claim 5 recites “compares the accuracy of the internal state and the required accuracy”. This limitation is considered part of the abstract idea under step 2A prong 1. Comparing accuracy to state is akin to using mathematical operands (e.g., ‘ > ’ and/or ‘ < ’) or simply thresholding. There are no additional elements. Accordingly, the limitation does not integrate the judicial exception into a practical application under step 2A prong 2 or amount to significantly more under step 2B.
Dependent claim 6 recites accuracy thresholding upon the comparison to execute calculation and update state in addition before calculating the evaluation value. This limitation is considered part of the abstract idea under step 2A prong 1. Calculation being subject to thresholding for accuracy is a mathematical calculation such as a min/max operation or cutoff value. There are no further additional elements. Accordingly, the limitation does not integrate the judicial exception into a practical application under step 2A prong 2 or amount to significantly more under step 2B.
Dependent claim 7 recites “executes the calculation processing and updating of the internal state by the number of times of initial calculation processing initially set from the outside of the machine learning system”. The limitation is part of the abstract idea of mathematical calculation under step 2A prong 1. There are no further additional elements therefore the limitation does not integrate the judicial exception into a practical application under step 2A prong 2 or amount to significantly more under step 2B.
Dependent claim 8 recites “the number of times of the initial calculation processing is set to the memory”. The part regarding “the number of times of the initial calculation processing is set” is part of the abstract idea, mathematical calculation under step 2A prong 1. Further, the prior analysis explains that the additional element of memory amounts to an insignificant extra-solution activity per MPEP 2106.05(d)(II) storing and retrieving information in memory. As such, the limitation does not integrate the judicial exception into a practical application or amount to significantly more under step 2B. 
Dependent claim 9 recites “greater than or equal to the maximum number of times of calculation regardless of the result of the comparison, the operating section calculates the evaluation value and transmits the same”. The part regarding “greater than or equal to the maximum number of times of calculation regardless of the result of the comparison, the operating section calculates the evaluation value” is part of the abstract idea, mathematical calculation under step 2A prong 1. Further, the part regarding “transmits the same” is an additional element which amounts to an insignificant extra-solution activity per MPEP 2106.05(d)(II) transmitting data over a network. As such, the limitation does not integrate the judicial exception into a practical application or amount to significantly more under step 2B.
Dependent claim 10 recites a “wherein the operation section has a calculating unit comprised of a Boltzmann machine, and wherein the internal state has binary discrete values”. The Boltzmann machine is considered additional elements under step 2A prong 2. The additional element is considered an extra-solution activity which does not integrate the judicial exception into a practical application per MPEP 2106.05(g). Evidentiary support of such element being well-known, routine and conventional is provided by way of Cesa-Bianchi et al., “Boltzmann Exploration Done Right” arXiv: 1705.10257v2 at Par.1 “Boltzmann exploration is a classic strategy for sequential decision-making under uncertainty, and is one of the most standard tools in Reinforcement Learning (RL)”. Accordingly, the additional elements to not amount to significantly more than the judicial exception under step 2B.
Dependent claim 11 recites “wherein the internal state of the operating section is comprised of discrete values of three or more values”. The values further limit the state resulting from calculation and are therefore considered part of the abstract idea under step 2A prong 1 as mathematical calculation. There are no further additional elements therefore the limitation does not integrate the judicial exception into a practical application under step 2A prong 2 or amount to significantly more per step 2B.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Harry Putra, Rudy R., US Patent No 11,455,513B2 hereinafter HP, in view of 
Pan et al., “Reinforcement Learning with Dynamic Boltzmann Softmax Updates” hereinafter Pan, arXiv: 1903.05926v2, in view of 
Wang et al., “HAQ: Hardware-Aware Automated Quantization” hereinafter Wang, arXiv: 1811.08886v2, and further in view of 
Olabiyi et al., US Patent No 10,510,003B1 hereinafter Olabiyi.
With respect to claim 1, HP teaches: 
	A machine learning system {HP [Col4 Line52] “prediction system” Figs 1-3; [Col1 Lines10-14] employs “machine learning… Dynamic Boltzmann Machine (DyBM)”} comprising: 
a learning section {HP [Col7 Lines16-17] “train the DyBM that learns how to predict” Figs 2-3 illustrate control system in communication with prediction system for learning, see [Col5 Lines14-16]}; and 
an operating section including a memory {HP Fig 1:103 “Memory device(s)” [Col2 Lines35-39] “system includes a memory… memory for running the program code to generate, using a Dynamic Boltzmann Machine”}, 
wherein the operating section holds a required accuracy, and an internal state and a weight value of a learner {HP [Col5 Lines17-36] “DyBM includes a network of neurons and memory units… Each neuron has the memory unit for storing neural eligibility traces, which summarize the neuron’s activities in the past” the memory holds data regarding neuron synaptic activity. Said neurons have states Fig 5, traces convey connection weights, and accuracy of DyBM is evaluated [Col3, Lines41-42] hence Title as is used throughout, and the DyBM includes a return value akin to reward/reinforcement [Col7 Line12]}, 
transmits the evaluation value to the learning section {HP Fig 2 illustrates network communication between the control and the prediction systems, the arrows convey send/receive in either direction, i.e. transceivers [Col4 Line66]. Prediction system is learning section and control system evaluates values e.g., [Col5 Lines14-16, 38-55]}, and 
However, HP does not prima facie disclose state update subject to weight and input
Pan teaches:
executes calculation processing by using input data input to the machine learning system and the weight value held in the memory to thereby update the internal state held in the memory {Pan [P.11] Alg.2 beginning Line 8 executes next state st+1 for which update calc is introduced [P.4 Sect4.1] Eq.7 is state update Vt+1(s) state value iteration with DBS updates where β is a weight/parameter and input data is an action a of the iteratively learned Q function. Eq.7 extends to form of Eq.19 [P.10] which provides further detail including weight/parameter θ, note that θ relates to β by way of coefficient c}, 
wherein the learning section updates the weight value held in the memory by using the evaluation value and notifies the number of times of updating the weight value to the operating section {Pan [P.10 Sect.5 ¶3 – P.11 Alg.2 Line 17] gradient descent wrt θ is updating weight/parameter, evaluation value is by iterative DBS Q-learning function, and replay buffer is memory in reinforcement/ reward learning regime. Additional detail is provided at [P.19 App.F]. Examiner interprets notifying the number of times of updating the weight value as epochs/t-iterations trained to convergence guarantee from a sampled minibatch, see Fig 4, [P.11 Alg.2 Line11], [P.5-6 Thrm.1]}
Pan is directed to machine learning optimization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform updates and gradient of Pan in combination for the motivation that it offers “advantage of better trade-off in value function estimation” and convergence guarantees (Pan [P.9 ¶3], [P.11 Sect5.2]) and noting contributions per [P.2 Last¶]. 
However, the combination HP and Pan doesn’t explicitly describe reward as accuracy calculation
Wang teaches:
calculates an accuracy of the internal state from a result of the calculation processing {Wang [P.4 Sect3.5] Eq.7 is accuracy calculated directly for reward/reinforcement λ-weighted accuracy function of the model, the model comprises state space with hidden/internal states introduced per [P.4 Sect3.1], Fig 2 RL. See similar at [P.9-10 Sect4.4] accuracy guarantee Eq.13c is Eq.7 applied to Eq.12}, 
Wang is directed to machine learning calculations thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify reward as accuracy calculation per Wang for the reinforcement learning of Pan for the motivation of providing explicit accuracy guarantees (Wang [P.9-10 Sect4.4 ¶1-2]), and further do so in a context that is hardware-aware (Wang [P.2 Sect.1 Last¶], Fig 2).
However, the combination of HP, Pan and Wang does not prima facie expressly disclose accuracy threshold decisions.
Olabiyi teaches:
when the calculated accuracy is higher than the required accuracy, calculates an evaluation value by using the input data input to the machine learning system, the weight value held in the memory, and the updated internal state held in the memory {Olabiyi Fig 3:320 accuracy threshold decision block for a training minibatch iteration whereupon subsequent calculations comprise weight/parameters θ based on gradient of loss function e.g., Fig 4 Lines 7-14, [Col6 Lines41-69] and/or [Col8 Line33] reinforcement signal. Memory, input and hidden states are illustrated Figs 1-2 and the update may be back-propagated or iterative}, and 
Olabiyi is directed to accuracy for machine learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the accuracy threshold of Olabiyi in combination for the motivation being [Col9 Lines25-29] “Once the accuracy reaches 100%, the model may stop training, removing the need for model selection through another validation set” and/or to provide the benefit of a [Col11 Line9] “tunable accuracy threshold”.
	As a whole, the inventive concept of the application is largely conveyed by the teachings of Pan as amounting to Boltzmann-Reinforcement learning considered an advancement over MellowMax. Pan solves the implementation but skips over detailed hardware embodiments and terminology familiar to those skilled in the art. For example, reward in reinforcement learning is commonly a proxy for accuracy and reinforcement regimes use replay memory with state-action data space. To arrive at the invention as claimed, any deficiencies of Pan are met by the additional references. For example, accuracy is further detailed by Wang and Olabiyi, with hardware disclosed by all references. In view of the above, independent claims are rejected under 35 U.S.C. 103 as being obvious over the combination of HP, Pan, Wang and Olabiyi.

With respect to claim 2, the combination of HP, Pan, Wang and Olabiyi teaches the machine learning system according to claim 1, wherein 
	when the calculated accuracy is lower than the required accuracy, the operating section updates the internal state to repeat the calculation processing {Olabiyi Fig 3:320 accuracy threshold alternate decision path y/n, update model within iterative loop. The model is illustrated Fig 2 comprising internal states, see also Fig 3 else-if loop subject to accuracy then compute loss function of model}. The rationale for combination is the same as in claim 1, applied equally.

With respect to claim 3, the combination of HP, Pan, Wang and Olabiyi teaches the machine learning system according to claim 2, wherein 
	when the operating section repeatedly executes the updating of the internal state {Pan per [P.4 Sect4.1] state updates are iterative, again at [P.10-11 Sect.5-Alg.2] Eq.19 and Alg.2 denotes the updated state snext or st+1}, 
	Wang teaches: 
the calculated accuracy corresponds to a difference value between a state in which the internal state converges and the current internal state, or a dispersion value of the current internal state {Wang [P.4 Sect3.5] Eq.7 is accuracy as subtractive difference between accuracies of the model before and after finetuning, the model is evaluated over state space [P.4 Sect3.1]. Examiner notes that the use of ‘or’ in the alternative does not require both element of the claim limitation, i.e. dispersion}.
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to repeatedly update states per Pan in order to provide reward signal for reinforced learning such that the model converges after iterations, and further calculate accuracy as a difference per Wang in combination for the motivation of a reward signal which accounts for change in accuracy due to model configuration.

With respect to claim 4, the combination of HP, Pan, Wang and Olabiyi teaches the machine learning system according to claim 2, wherein 
	the required accuracy is set to the memory from the outside of the machine learning system {Olabiyi [Col11 Line9] “tunable accuracy threshold” tuning is setting to the memory Fig 1:121}.

With respect to claim 5, the combination of HP, Pan, Wang and Olabiyi teaches the machine learning system according to claim 4, wherein 
	the operating section compares the accuracy of the internal state and the required accuracy {Olabiyi per Fig 4:Line9 “if (accDt < accth) then…” operand < is comparing against accuracy threshold and the subscript Dt is training minibatch over which states are iteratively computed Fig 1, see [Col8 Line33] and [Col11 Line26] “less than the accuracy threshold”}.

With respect to claim 6, the combination of HP, Pan, Wang and Olabiyi teaches the machine learning system according to claim 5, wherein 
	when the accuracy of the internal state does not satisfy a threshold value of the required accuracy as the result of the comparison, the operating section executes the calculation processing and updating of the internal state in addition before calculating the evaluation value {Olabiyi Fig 3:320 accuracy threshold decision path N whereupon calculation of loss function with model update is performed over its model states Fig 1 before evaluation Fig3:350 and then repeats in loop}.

With respect to claim 7, the combination of HP, Pan, Wang and Olabiyi teaches the machine learning system according to claim 5, wherein 
	before executing the comparison, the operating section executes the calculation processing and updating of the internal state by the number of the number of times of initial calculation processing initially set from the outside of the machine learning system {Olabiyi illustrates initialization per Fig 4 Line5 and Fig 3:305 initialization is before execution of comparison Figs 4 Line9 3:3320 and moreover any calculation within the iterative loop is logically before the previous iterative calculation, this comprises loss function of the model with states Fig 1 and increment of iteration count Fig 3:360}.

With respect to claim 8, the combination of HP, Pan, Wang and Olabiyi teaches the machine learning system according to claim 7, wherein 
	the number of times of the initial calculation processing is set to the memory {Olabiyi discloses [Col2 Line65] “threshold count of iterations” iteration count is number of times calculating and setting to memory 121 is by way of threshold and/or define Fig 4 Line2 for loop Fig 3:360}.

With respect to claim 9, the combination of HP, Pan, Wang and Olabiyi teaches the machine learning system according to claim 5, wherein 
	when the number of times of the calculation processing and updating of the internal state is greater than or equal to the maximum number of times of calculation processing regardless of the result of the comparison, the operating section calculates the evaluation value and transmits the same to the learning section {Olabiyi Fig 3:350 described [Col12 Lines4-8,60-67] “stopping criteria may comprise a maximum number of training iterations” e.g., “evaluate whether stopping criteria for the model training process has been met. As one example, the system may evaluate threshold number of total training iterations have been completed” stopping criteria is such that, regardless of result, evaluation of the model with its states is then output/transmitted as final step subsequent to determination of max iteration count, see [Col13 Lines18-25] Fig 3:370}.

With respect to claim 10, the combination of HP, Pan, Wang and Olabiyi teaches the machine learning system according to claim 1, 
	wherein the operating section has a calculating unit comprised of a Boltzmann machine {Pan [P.4 Sect4-4.1] “we propose the dynamic Boltzmann softmax operator (DBS) for value function updates” hence Title, similar to HP also directed to Boltzmann}, and 
	Wang teaches:
	wherein the internal state has binary discrete values {Wang discloses [P.4 Sect3.1-3.2] “binary indicator for weight… [0,1]” and “discrete” further noting quantization (binarization) of model [Sect3.4]}.
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use binarization of Wang in combination for the motivation of efficient computation (Wang [P.4 Sect3.4 ¶1-2], [P.2 Sect.1 Last¶]).

With respect to claim 12, the rejection of claim 1 is incorporated. The difference in scope being a method to perform the limitations of system claim 1 with each limitation preceded by causing the respective section to. The method may include Pan’s Algorithm 2 [P.11] and/or “method” language used throughout HP as is common to patent literature in the computer arts. The rationale applied to claim 1 applies equally to the rejection of claim 12.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HP, Pan, Wang and Olabiyi in view of: 
Yoshioka et al., “Transforming generalized Ising models into Boltzmann machines” hereinafter Yoshioka.
With respect to claim 11, the combination of HP, Pan, Wang and Olabiyi teaches the machine learning system according to claim 1. Yoshioka teaches wherein 
	the internal state of the operating section is comprised of discrete values of three or more values {Yoshioka teaches Ising-Boltzmann transformation where binary/discrete 3-spin configurations are evaluated comprising three or more, see [P.2 Sect.II] Eq.3 further detailed e.g. Eqs. 7 and 15 [P.3-4] illustrated Figs 2b and 3a}.
	Yoshioka is directed to machine learning computation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use describe internal state of a Boltzmann according to the Ising transformation of Yoshioka in combination for the motivation to “find the exact mapping from the generalized Ising model to the RBM or DBM” (Yoshioka [P.2 Sect.II Last¶]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Iwane et al., US PG Pub No 20200233384A1 Fujitsu family of patents, see [0089] discloses Boltzmann Reinforcement.
Asadi et Littman, “An Alternative Softmax Operator for Reinforcement Learning” discloses MellowMax, arXiv:1612.05628v5
Wiebe et al., US PG Pub No 20200279185A1 Microsoft discloses Quantum Boltzmann.
Levit et al., (Anon.) “Reinforcement Learning via Replica Stacking of Quantum Measurements for the Training of Quantum Boltzmann Machines” clamped Boltzmann.
Hsu et al., “MONAS: Multi-Objective Neural Architecture Search” RL accuracy threshold.
Raghavan et al., “Generative Memory for Lifelong Reinforcement Learning” Figs 1,3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/YING YU CHEN/Primary Examiner, Art Unit 2125